    Case: 1:20-cv-06316 Document #: 18 Filed: 12/07/20 Page 1 of 1 PageID #:135




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 FRED NANCE, Jr.,                               )
                                                )
                              Plaintiff,        )
                                                )   No. 20 C 6316
                      v.                        )
                                                )   Judge Alonso
 DEPARMENT OF JUSTICE ET AL.,                   )
                                                )
                              Defendants.       )
                                                )

                               ATTORNEY DESIGNATION

       Please take notice that the undersigned Assistant United States Attorney has been

designated in the above captioned case with respect to the United States. This designation is

provided for informational purposes only and does not constitute an appearance, a motion, or a

responsive pleading and does not waive any defenses. See LR 83.16(b).


                                            Respectfully submitted,

                                            JOHN R. LAUSCH, Jr.
                                            United States Attorney

                                            By: s/ Kurt Lindland
                                               KURT LINDLAND
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 353-4163
                                               kurt.lindland@usdoj.gov
